DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or improvement to the art it pertains. Currently, the abstract discloses a sensing device and it’s respective components but does not describe what the improvement by the respective components or the device as a whole are to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Sensing Device with Improved force threshold.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites, “a deformable cavity positioned between the sensor and the deformable cavity”.  Examiner believes this limitation is supposed to read between the sensor and the deformable cover and will examine the claim as such. Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Duqi et al US20180148316 (hereinafter “Duqi”).
Regarding claim 1, Duqi a sensing device (pressure sensor-1), comprising a pressure sensor (pressure sensor-6’’ includes piezoresistive elements that can be formed in or on membrane-6c); a sensor housing (container-2) comprising a sensor cavity (cavity-6b) disposed within the sensor housing, the pressure sensor (pressure sensor-6’’ includes piezoresistive elements that can be formed in or on membrane-6c, see paragraph 0025) disposed within the sensor cavity; a deformable cover (cap-14) disposed adjacent to the sensor housing, the deformable cover comprising a deformable cavity (cavity-4), the deformable cavity in fluid communication with the sensor cavity (filling layer-12 puts the deformable cavity in fluid communication with the sensor cavity), wherein the deformable cavity and the sensor cavity contain a fluid (the deformable cavity contains layer-12, the sensor cavity contains air), such that when an external force (external force-16) is applied to a surface of the deformable cover, the deformable cavity deforms and alter a volume of the deformable cavity to alter a pressure sensed by the pressure sensor. (Paragraph 0023-0028)
Regarding claim 2, Duqi discloses the sensor cavity (cavity-6b) comprises a first end (top surface of ASIC-6’) and a second end (bottom surface of diaphragm-6c), wherein the pressure sensor (piezoresistive elements that can be formed in or on membrane-6c) is positioned 
Regarding claim 3, Duqi discloses the sensor cavity (sensor cavity-6b) is non-deformable. (Fig 1, Paragraph 0023-0028)
Regarding claim 4, Duqi discloses the deformable cover (cap-14) comprises a polymer. (Fig 1, Paragraph 0033-0040)
Regarding claim 5, Duqi discloses the polymer is an elastomer. (Fig 1, Paragraph 0033-0040)
Regarding claim 6, Duqi discloses the pressure sensor (pressure sensor-6’’) is a MEMs barometric pressure sensor. (Paragraph 0022-0030, 0069-0074)
Regarding claim 7, Duqi discloses the deformable cover (cap-14) covers an outer surface of the sensor housing (container-2). (See Fig 4 and 6)
Regarding claim 8. Duqi discloses the deformable cover (cap-14) is semi-spherically- shaped. (See Fig 2)
Regarding claim 9, Duqi discloses the sensing device (pressure sensor-1) is configured to detect forces applied to a surface of the deformable cover (cap-14) as low as 1 millinewton. (Paragraph 0036)
Regarding claim 10, Duqi discloses a housing (device-320) comprising an aperture, wherein the pressure sensor (pressure sensor -6) is disposed within an interior of the housing and wherein at least a portion of the deformable cover (top cover-324) extends through the aperture to an exterior of the housing. (See fig 13, Paragraph 0071-0076)
Regarding claim 11, Duqi discloses the sensing device (pressure sensor-1) is capable of withstanding a force applied to a surface of the deformable cover (cap-14) of 10 kilonewtons without damaging the sensor device. (Paragraph 0036)
Regarding claim 12, Duqi discloses the fluid is compressible. (Paragraph 0031-0039)
Regarding claim 13, Duqi discloses a sensing device (pressure sensor-1), comprising: a pressure sensor (pressure sensor-6’’): a deformable cover (cap-14): a deformable cavity (cavity-4) positioned between the sensor and the deformable cavity. the deformable cavity comprising a fluid (filling layer-12). wherein the sensing device is configured such that a force (external force-16) applied to an outer surface of the deformable cover causes a volume of the deformable cavity to change altering a pressure sensed by the pressure sensor. (Paragraph 0023-0028)
Regarding claim 14, Duqi discloses the deformable cover (cap-14) comprises an elastomer. (Fig 1, Paragraph 0033-0040)
Regarding claim 15, Duqi discloses a sensor cavity (cavity-6b) having a fixed volume, the pressure sensor (pressure sensor-6’’ includes piezoresistive elements that can be formed in or on membrane-6c)) disposed within the sensor cavity, the sensor cavity in fluid communication with the deformable cavity (filling layer-12 puts the deformable cavity in fluid communication with the sensor cavity). (Fig 1, Paragraph 0023-0028)
Regarding claim 16, Duqi discloses a housing (device-320) comprising an aperture, wherein the pressure sensor (pressure sensor-6) is disposed within an interior of the housing, and wherein at least a portion of the deformable cover (top cover-324) extends through the aperture to an exterior of the housing.
Regarding claim 17, Duqi discloses the sensing device (pressure sensor-1) is configured to detect forces applied to a surface of the deformable cover (cap-14) as low as 1 millinewton. (Paragraph 0036)
Regarding claim18, Duqi discloses the sensing device (pressure sensor-1) is capable of withstanding a force applied to a surface of the deformable cover (cap-14) of 10 kilonewtons without damaging the sensor device. (Paragraph 0036)
Regarding claim 19, Duqi discloses the fluid is compressible. (Paragraph 0031-0039)
Regarding claim 20, Duqi discloses a sensing device (pressure sensor-1), comprising: a pressure sensor (pressure sensor-6’’); a sensor housing (container-2) comprising a sensor cavity (cavity-6b) disposed within the sensor housing sensor (pressure sensor-6’’ includes piezoresistive elements that can be formed in or on membrane-6c), the pressure sensor disposed within the sensor cavity; an elastomeric deformable cover (cap-14) disposed adjacent to the sensor housing, the deformable cover comprising a deformable cavity (cavity-4), the deformable cavity in fluid communication with the sensor cavity (filling layer-12 puts the deformable cavity in fluid communication with the sensor cavity); and an outer housing (device-320) comprising an aperture, wherein the sensor housing is disposed within an interior of the outer housing (See fig 12 and 13), and wherein at least a portion of the deformable cover (top cover-324 of fig 13) extends through the aperture to an exterior of the outer housing wherein the deformable cavity and the sensor cavity contain a compressible gas (the deformable cavity contains layer-12, the sensor cavity contains air), such that when an external force is applied to a surface of the deformable cover, the deformable cavity deforms and alter a volume of the deformable cavity to alter a pressure sensed by the pressure sensor. (Paragraph 0023-0028, 0071-0076)
Conclusion

The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855